Citation Nr: 0332765	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound to the left side of the abdomen.

2.  Entitlement to service connection for the residuals of a 
shrapnel wound to the left foot.

3.  Entitlement to service connection for the residuals of a 
head concussion.

4.  Entitlement to an initial disability evaluation higher 
than 50 percent for post-traumatic stress disorder.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
post-traumatic stress disorder and assigned an initial 
evaluation of 50 percent thereto, and denied entitlement to 
service connection for shrapnel wounds and the residuals of a 
concussion.  This matter also comes before the Board on 
appeal from an August 2000 rating decision of the same RO 
which denied the veteran's application for a total rating 
based on individual unemployability.  The veteran's claims 
folder is now serviced by the RO in Chicago, Illinois.

All issues on appeal other than the veteran's request for a 
higher initial rating for post-traumatic stress disorder and 
a total rating based on individual unemployability will be 
addressed in the REMAND portion of this decision.




FINDINGS OF FACT

1.  The veteran has total occupational and social impairment 
as a result of symptoms associated with his post-traumatic 
stress disorder.

2.  His claim for a total rating based on individual 
unemployability is moot.


CONCLUSIONS OF LAW

1.  Schedular criteria for a 100 percent initial rating for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2003).

2.  With respect to the veteran's claim of entitlement to a 
total rating based on individual unemployability, there is no 
remaining case or controversy over which the Board has 
jurisdiction and that matter is dismissed.  38 U.S.C.A. § 
7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record, the 
Board finds that the development of this claim has not 
proceeded in accordance with the provisions of the law and 
regulations in that the veteran was not provided proper 
notice under the VCAA.  However, the evidence of record 
allows for a complete grant of benefits sought and the 
veteran will not be prejudiced by the Board's issuance of a 
decision at this time notwithstanding the procedural defect.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The medical evidence of record shows that the veteran 
participated in lengthy inpatient treatment for the severe 
symptoms of post-traumatic stress disorder in 1999, and has 
continued outpatient treatment since that time.  He is 
prescribed numerous medications, lives in the basement of a 
family member's home, and has been unable to perform gainful 
employment as a result of his daily flashbacks, explosive 
temper, and impaired thought processes.  The veteran's 
treatment records show that he has maintained Global 
Assessment of Functioning scores between 45 and 55 for the 
totality of the time period in question.  His post-traumatic 
stress disorder has been characterized as severe and chronic.

The veteran appeared and testified before the Board that he 
does not have any social contacts and lives in the basement 
of a family member's home.  He spends time alone in the 
basement because there are no windows and he is able to 
isolate himself.  The veteran testified that he used to sleep 
with a loaded gun until he discharged it in the home and it 
was taken away from him.  He stated that he experiences 
flashbacks daily that are so real that he cannot function in 
society.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
schedular criteria for the assignment of a 100 percent 
disability evaluation for post-traumatic stress disorder have 
been met because the veteran has been shown to have total 
occupational and social impairment as a result of the 
symptoms associated with his service-connected disability.  
Specifically, he is unable to maintain employment and social 
relationships due to his daily flashbacks, explosive temper, 
and impaired thought processes.  Accordingly, a 100 percent 
rating is granted for post-traumatic stress disorder.

Total Rating Based on Individual Unemployability

Under 38 C.F.R. § 4.16(a), a total rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable  to follow a substantially 
gainful occupation as a result of service-connected 
disability.  As the Board has granted a 100 percent schedular 
rating for the veteran's service- connected pulmonary 
disorder, he is not eligible for a total rating based on 
individual unemployability.  Green v. West, 11 Vet. App. 472 
(1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
(a claim for a total rating based on individual 
unemployability presupposes that the rating for the condition 
is less than 100 percent) and Holland v. Brown, 6 Vet. App. 
443 (1994) (a 100 percent schedular rating means that a 
veteran is totally disabled)).

Further, in VA O.G.C. Prec. Op. No. 6-99, VA General Counsel 
held that a claim for a total rating based on individual 
unemployability may not be considered when a schedular 100-
percent rating is already in effect.  No additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100-
percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id; see also 
Bowling v. Principi, 15 Vet. App. 1 (2001). Thus, the appeal 
as to a total rating based on individual unemployability must 
be dismissed. 


ORDER

A 100 percent initial rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The claim of entitlement to a total rating based on 
individual unemployability is dismissed.


REMAND

The evidence of record shows that the veteran requested 
service connection for residuals of shrapnel wounds to his 
abdomen and left foot and residuals of a head concussion in 
October 1999.  These claims were originally denied in a 
February 2000 rating decision as not well-grounded.  In March 
2001, the veteran was notified that these claims would be re-
evaluated under the VCAA which disposed of the need to file a 
well-grounded claim before VA was obligated to assist in 
developing the claim.  In December 2001, the claims were 
denied on the merits.  

Following a review of the record, which is void of any 
medical findings regarding the veteran's specific claims of 
disability due to combat wounds, the Board finds that it has 
no alternative but to remand this matter for additional 
development.  It is noted that the veteran underwent VA 
examination in November 2001, but that examination report 
does not contain specific findings regarding the veteran's 
complaints of headaches as a result of a head concussion 
and/or limitation due to shrapnel wounds to the abdomen and 
left foot.  As such, the Board finds that VA has not met its 
duty to assist the veteran in the development of his claims 
and the claims must be remanded.

It is also important to note at this juncture that during the 
course of veteran's claims process, the VCAA was signed into 
legislation.  As noted above, the VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Although 
the RO advised the veteran of the new legislation in a March 
2001 letter, it has at no time specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
Therefore, considering the procedural outline as set forth in 
the VCAA and the Federal Circuit decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7020 (Fed. Cir. Sept. 22, 2003) in conjunction with the 
veteran's claims folder, the Board finds that it must also 
remand this matter to the RO to ensure that the veteran is 
given proper notice of his rights and responsibilities under 
the VCAA, advised of the specific evidence needed to 
substantiate each of his claims on appeal, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran's current treatment 
records should be obtained and 
associated with his claims folder.

3.	After receipt of all relevant and 
obtainable records, the veteran should 
be afforded a medical examination to 
determine whether he has any current 
disability as a result of inservice 
shrapnel wounds to the abdomen and 
left foot and concussion to the head.  
The claims folder should be forwarded 
to the examiner for use in the study 
of this case.  The examiner should be 
requested to state whether it is at 
least as likely as not that a current 
disability is a result of inservice 
injury.  The examiner should 
specifically comment on the presence 
of scarring, functional disability and 
what, if any, impact the veteran's 
symptoms may have on his 
employability.  The examiner should 
also be requested to comment on the 
veteran's recent assertion that his 
headaches follow flashbacks.  All 
opinions rendered should be 
accompanied by complete rationale and 
the examiner should comment upon 
his/her review of the veteran's 
current medical history.

4.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 


additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                     
______________________________________________
	John L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



